DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BRIAN MCDANIEL,
                               Appellant,

                                     v.

EAST COAST LUMBER & SUPPLY COMPANY and TRAVIS MCNAMEE,
                       Appellees.

                               No. 4D21-3591

                          [December 15, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond W. Alonzo, Judge; L.T. Case No.
562021SC001583AXXXHC.

   Stephen L. Cook, Palm Beach Gardens, for appellant.

   No appearance for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.